14-1158-cv(L)
     Pandora Media, Inc. v. American Society of Composers, Authors and Publishers     




 1                                        In the
 2               United States Court of Appeals
 3                           For the Second Circuit
 4                                      
 5                                      
 6                           August Term, 2014 
 7         Nos. 14‐1158‐cv(L), 14‐1161‐cv(Con), 14‐1246‐cv(Con) 
 8                                      
 9                         PANDORA MEDIA, INC., 
10                           Petitioner‐Appellee, 
11                                      
12                                    v. 
13                                      
14     AMERICAN SOCIETY OF COMPOSERS, AUTHORS AND PUBLISHERS, 
15                          Respondent‐Appellant, 
16                                      
17    UNIVERSAL MUSIC PUBLISHING, INC., SONY/ATV MUSIC PUBLISHING 
18                     LLC, EMI MUSIC PUBLISHING, 
19                         Intervenors‐Appellants. 
20                                      
21                                      
22            Appeals from the United States District Court 
23                for the Southern District of New York. 
24                 No. 12‐cv‐8035 ― Denise Cote, Judge. 
25                                      
26                                      
27                       ARGUED: MARCH 19, 2015 
28                         DECIDED: MAY 6, 2015 
29                                      
30                                      
31          Before: LEVAL, STRAUB, and DRONEY, Circuit Judges. 
      




 1                          
 2    
 3          Appeals  from  an  opinion  and  order  of  the  United  States 
 4   District Court for the Southern District of New York (Cote, J.) setting 
 5   the Pandora‐ASCAP licensing rate for the period of January 1, 2011 
 6   through  December  31,  2015,  and  from  all  preliminary  findings, 
 7   rulings,  and  orders  subsumed  therein,  including  an  opinion  and 
 8   order  granting  summary  judgment  to  Petitioner‐Appellee  on  the 
 9   ground  that  the  consent  decree  governing  Respondent‐Appellant’s 
10   licensing activities unambiguously precludes partial withdrawals of 
11   public performance licensing rights.  We AFFIRM. 
12                            
13                                       
14                             JEFFREY  S.  BUCHOLTZ,  King  & 
15                             Spalding  LLP,  Washington,  DC 
16                             (Ethan  P.  Davis,  King  &  Spalding 
17                             LLP,  Washington,  DC;  Kenneth  L. 
18                             Steinthal,  Joseph  R.  Wetzel,  King  & 
19                             Spalding  LLP,  San  Francisco,  CA,  on 
20                             the brief), for Petitioner‐Appellee. 
21                                    
22                             JAY  COHEN,  Paul,  Weiss,  Rifkind, 
23                             Wharton & Garrison LLP, New York, 
24                             NY  (Eric  A.  Stone,  Darren  W. 
25                             Johnson,  Paul,  Weiss,  Rifkind, 
26                             Wharton & Garrison LLP, New York, 
27                             NY;  Richard  H.  Reimer,  American 
28                             Society  of  Composers,  Authors  and 
29                             Publishers,  New  York,  NY,  on  the 
30                             brief), for Respondent‐Appellant. 
31                              



                                        2
      




 1       DANIEL  P.  COLLINS  (Glenn  D. 
 2       Pomerantz,  Melinda  LeMoine,  on  the 
 3       brief),  Munger,  Tolles  &  Olson  LLP, 
 4       Los  Angeles,  CA,  for  Intervenor‐
 5       Appellant  Universal  Music  Publishing, 
 6       Inc. 
 7        
 8       DONALD  S.  ZAKARIN  (Frank  Phillip 
 9       Scibilia,  Erich  C.  Carey,  on  the  brief), 
10       Pryor Cashman LLP, New York, NY, 
11       for  Intervenors‐Appellants  Sony/ATV 
12       Music  Publishing  LLC  and  EMI  Music 
13       Publishing. 
14        
15       Scott  A.  Edelman  (Linda  Dakin‐
16       Grimm,  Atara  Miller,  on  the  brief), 
17       Milbank,  Tweed,  Hadley  &  McCloy 
18       LLP,  New  York,  NY,  for  Broadcast 
19       Music, Inc. as amicus curiae in support 
20       of Respondent‐Appellant. 
21        
22       Renata  B.  Hesse,  Acting  Assistant 
23       Attorney  General,  United  States 
24       Department  of  Justice,  Antitrust 
25       Division,  Washington,  DC,  for  the 
26       United  States  of  America  as  amicus 
27       curiae. 
28                    
29        




                   3
      




 1   PER CURIAM: 
 2    
 3        These  appeals  are  taken  from  an  opinion  and  order  of  the 

 4   United  States  District  Court  for  the  Southern  District  of  New  York 

 5   (Cote, J.), dated March 14, 2014, filed under seal and entered March 

 6   14,  2014,  and  filed  publicly  March  18,  2014  and  entered  March  19, 

 7   2014,  along  with  all  preliminary  findings,  rulings,  and  orders 

 8   subsumed  therein,  including  an  opinion  and  order  dated  and 

 9   entered September 17, 2013. 

10          At  issue  are  two  separate  decisions  of  the  district  court.    The 

11   first  granted  summary  judgment  to  Petitioner‐Appellee  Pandora 

12   Media, Inc. (“Pandora”) on the issue of whether the consent decree 

13   governing  the  licensing  activities  of  Respondent‐Appellant 

14   American Society of Composers, Authors and Publishers (“ASCAP”) 

15   unambiguously         precludes      partial    withdrawals        of    public 

16   performance  licensing  rights.    See  In  re  Pandora  Media,  Inc.,  No.  12 

17   CIV.  8035  (DLC),  2013  WL  5211927  (S.D.N.Y.  Sept.  17,  2013).    The 




                                            4
      




 1   second  decision,  issued  after  a  bench  trial,  set  the  rate  for  the 

 2   Pandora‐ASCAP  license  for  the  period  of  January  1,  2011  through 

 3   December 31, 2015 at 1.85% of revenue.  See In re Pandora Media, Inc., 

 4   6 F. Supp. 3d 317 (S.D.N.Y. 2014). 

 5          ASCAP       and     Intervenors‐Appellants       Universal      Music 

 6   Publishing,  Inc.  (“Universal”),  Sony/ATV  Music  Publishing  LLC 

 7   (“Sony”),  and  EMI  Music  Publishing  (“EMI”)  (collectively  with 

 8   ASCAP, “Appellants”) challenge the summary judgment order, and 

 9   ASCAP  challenges  the  rate‐setting  order  with  respect  to  the  years 

10   2013‐2015. 

11          For the reasons set forth below, we AFFIRM the orders of the 

12   district court. 

13                                BACKGROUND 

14          Though  we  assume  the  parties’  familiarity  with  the 

15   underlying  facts,  the  procedural  history  of  the  case,  and  the  issues 

16   on  appeal,  we  offer  a  brief  overview  to  serve  as  context  for  the 

17   discussion that follows. 

                                           5
      




 1          I.     The ASCAP Consent Decree 

 2          ASCAP  is  a  performing  rights  organization  that  represents 

 3   almost  half  of  all  composers  and  music  publishers  in  the  United 

 4   States.  See ASCAP v. MobiTV, Incorporation, 681 F.3d 76, 78 (2d Cir. 

 5   2012).  “These composers grant to ASCAP the non‐exclusive right to 

 6   license  public  performances  of  their  music.”    Id.    “Because  of 

 7   concerns  that  ASCAP’s  size  grants  it  monopoly  power  in  the 

 8   performance‐rights market,  it is  subject to  a judicially‐administered 

 9   consent decree, the most recent version of which was entered into on 

10   June  11,  2001.”    Id.  at  79;  see  United  States  v.  ASCAP,  No.  41‐1395 

11   (WCC), 2001 WL 1589999 (S.D.N.Y. June 11, 2001) (“AFJ2”). 

12          The  core  operative  provision  of  AFJ2  provides,  in  pertinent 

13   part,  that  ASCAP  must  “grant  to  any  music  user  making  a  written 

14   request therefor a non‐exclusive license to perform all of the works 

15   in  the  ASCAP  repertory.”    AFJ2  §  VI.    The  decree  defines  “ASCAP 

16   repertory” as “those works the right of public performance of which 

17   ASCAP has or hereafter shall have the right to license at the relevant 

                                            6
      




 1   point in time.”  Id. § II(C).  “Right of public performance” is defined, 

 2   in  pertinent  part,  as  “the  right  to  perform  a  work  publicly  in  a 

 3   nondramatic manner.”  Id. § II(Q). 

 4          When  a music user  requests  “a  license  for  the  right  of  public 

 5   performance  of  any,  some  or  all  of  the  works  in  the  ASCAP 

 6   repertory,” ASCAP is required to notify the user of what it deems to 

 7   be a reasonable fee for the license requested.  Id. § IX(A).  If certain 

 8   prescribed  periods  of  time  elapse  without  the  parties  reaching  an 

 9   agreement,  each  party  is  granted  the  right  to  petition  the  United 

10   States  District  Court  for  the  Southern  District  of  New  York,  which 

11   retained  jurisdiction,  to  set  a  reasonable  fee.    Id.  §§  IX(A),  XIV.  

12   While the rate determination is pending, the license applicant “shall 

13   have  the  right  to  perform  any,  some  or  all  of  the  works  in  the 

14   ASCAP repertory to which its application pertains.”  Id. § IX(E). 

15          ASCAP  is  permitted,  “when  so  directed  by  the  member  in 

16   interest in respect of a work, [to restrict] performances of a work in 




                                           7
      




 1   order  reasonably  to  protect  the  work  against  indiscriminate 

 2   performances, or the value of the public performance rights therein, 

 3   or the dramatic or ‘grand’ performing rights therein.”  Id. § IV(F). 

 4         II.    The Partial Withdrawals and Direct Licenses 

 5         Beginning  around  2010,  certain  ASCAP  members  grew 

 6   concerned that ASCAP was receiving below‐market rates for public 

 7   performance  licenses  to  new  media  companies  such  as  Pandora.  

 8   These members sought to withdraw from ASCAP the right to license 

 9   their works to new media music users, preferring to negotiate with 

10   new  media  music  users  outside  the  ASCAP  framework.    EMI,  in 

11   particular,  threatened  to  withdraw  from  ASCAP  completely  if 

12   ASCAP  did  not  change  its  practices,  so  as  to  allow  publishers  to 

13   withdraw  from  ASCAP  the right  to  license  new media music  users 

14   while  continuing  to  license  ASCAP  to  license  other  media.    In 

15   response,  ASCAP  modified  its  internal  compendium  of  rules  to 

16   permit  this  practice.    EMI  withdrew  its  new  media  licensing  rights 




                                          8
      




 1   shortly  thereafter,  effective  May  1,  2011.    Sony  withdrew  its  new 

 2   media  licensing  rights  effective  January  1,  2013,  and  Universal 

 3   withdrew its new media licensing rights effective July 1, 2013. 

 4         Also  in  2010,  Pandora  terminated  its  existing  ASCAP  license 

 5   and requested a new license for the period running from January 1, 

 6   2011  to  December  31,  2015.    Each  of  EMI,  Sony,  and  Universal 

 7   ultimately entered into a direct license with Pandora. 

 8         III.   The District Court Proceedings 

 9         Pandora  filed  its  rate  court  petition  in  the  United  States 

10   District  Court  for  the  Southern  District  of  New  York  in  November 

11   2012,  prior  to  the  execution  of  its  direct  licenses  with  Sony  and 

12   Universal.  In June 2013, Pandora moved for summary judgment on 

13   the  issue  of  the  partial  withdrawals.    The  district  court  granted 

14   Pandora’s motion.  In re Pandora Media, Inc., No. 12 CIV. 8035 (DLC), 

15   2013  WL  5211927  (S.D.N.Y.  Sept.  17,  2013).    Sony,  EMI,  and 




                                          9
      




 1   Universal  were  subsequently  granted  leave  to  intervene  in  the 

 2   district court nunc pro tunc to September 13, 2013. 

 3           The  district  court  conducted  a  bench  trial  on  the  rate  issue 

 4   beginning  January  21,  2014  and  ending  February  10,  2014.    On 

 5   March 14, 2014, the court issued a sealed opinion and order setting 

 6   the  licensing  rate.    A  public  version  of  that  decision  was  filed  on 

 7   March 18, 2014 and was entered the following day.  See In re Pandora 

 8   Media, Inc., 6 F. Supp. 3d 317 (S.D.N.Y. 2014).  Pandora had sought a 

 9   1.70% rate for all five years of the license, while ASCAP proposed an 

10   escalating  rate:    1.85%  for  2011‐2012,  2.50%  for  2013,  and  3.00%  for 

11   2014‐2015.    See  id.  at  320.    The  district  court  set  the  rate  for  all  five 

12   years at 1.85%.  See id. 

13           ASCAP,  Sony/EMI,1  and  Universal  each  filed  a  notice  of 

14   appeal on April 14, 2014.  ASCAP’s appeal of the rate determination 

15   pertains solely to the years 2013‐2015. 


       
     1     In 2012, Sony became the administrator of EMI’s music catalog.  Sony and 
     EMI thus proceed together in this action. 


                                               10
      




 1                                DISCUSSION 

 2         I.     Summary Judgment on Partial Withdrawals 

 3         We  review  de  novo  a  district  court’s  grant  of  summary 

 4   judgment.  See Aulicino v. N.Y.C. Dep’t of Homeless Servs., 580 F.3d 73, 

 5   79  (2d  Cir.  2009).    Summary  judgment  should  be  granted  “if  the 

 6   movant  shows  that  there  is  no  genuine  dispute  as  to  any  material 

 7   fact and the movant is entitled to judgment as a matter of law.”  Fed. 

 8   R. Civ. P. 56(a).  The Court must “construe the facts in the light most 

 9   favorable to the non‐moving party and must resolve all ambiguities 

10   and  draw  all  reasonable  inferences  against  the  movant.”    Beyer  v. 

11   Cnty. of Nassau, 524 F.3d 160, 163 (2d Cir. 2008) (citation and internal 

12   quotation  marks  omitted).    A  district  court’s  interpretation  of  a 

13   consent decree is also subject to de novo review.  See E.E.O.C. v. Local 

14   40, Int’l Ass’n of Bridge, Structural & Ornamental Iron Workers, 76 F.3d 

15   76, 80 (2d Cir. 1996). 




                                         11
      




 1          Appellants  contend  that  publishers  may  withdraw  from 

 2   ASCAP  its  right  to  license  their  works  to  certain  new  media  music 

 3   users  (including  Pandora)  while  continuing  to  license  the  same 

 4   works  to  ASCAP  for  licensing  to  other  users.    We  agree  with  the 

 5   district court’s determination that the plain language of the consent 

 6   decree  unambiguously  precludes  ASCAP  from  accepting  such 

 7   partial withdrawals.  The decree’s definition of “ASCAP repertory” 

 8   and  other  provisions  of  the  decree  establish  that  ASCAP  has 

 9   essentially  equivalent  rights  across  all  of  the  works  licensed  to  it.  

10   The licensing of works through ASCAP is offered to publishers on a 

11   take‐it‐or‐leave‐it  basis.    As  ASCAP  is  required  to  license  its  entire 

12   repertory  to  all  eligible  users,  publishers  may  not  license  works  to 

13   ASCAP for licensing to some eligible users but not others. 

14          Appellants would have us rewrite the decree so that it speaks 

15   in  terms  of  the  right  to  license  the  particular  subset  of  public 

16   performance  rights  being  sought  by  a  specific  music  user.    This 




                                           12
      




 1   reading is foreclosed by the plain language of the decree, rendering 

 2   Appellants’ interpretation unreasonable as a matter of law.  Cf. Perez 

 3   v. Danbury Hosp., 347 F.3d 419, 424 (2d Cir. 2003) (“A court may not 

 4   replace the terms of a consent decree with its own . . . .” (citation and 

 5   internal quotation marks omitted)). 

 6         This  outcome  does  not  conflict  with  publishers’  exclusive 

 7   rights  under  the  Copyright  Act.    Individual  copyright  holders 

 8   remain  free  to  choose  whether  to  license  their  works  through 

 9   ASCAP.  They thus remain free to license—or to refuse to license—

10   public performance rights to whomever they choose.  Regardless of 

11   whether  publishers  choose  to  utilize  ASCAP’s  services,  however, 

12   ASCAP is still required to operate within the confines of the consent 

13   decree. 

14         The partially withdrawn works at issue remain in the ASCAP 

15   repertory  pursuant  to  the  plain  language  of  the  consent  decree.  

16   Since section VI of the decree provides for blanket licenses covering 




                                        13
      




 1   all  works  contained  in  the  ASCAP  repertory,  it  necessarily  follows 

 2   that  the  partial  withdrawals  do  not  affect  the  scope  of  Pandora’s 

 3   license. 

 4          II.    Rate‐Setting 

 5          We  review  the  district  court’s  rate  determination  for 

 6   reasonableness.    See  Broad.  Music,  Inc.  v.  DMX  Inc.,  683  F.3d  32,  45 

 7   (2d  Cir.  2012).    This  review  involves  two  components:    “we  must 

 8   find both that the rate is substantively reasonable (that it is not based 

 9   on any clearly erroneous findings of fact) and that it is procedurally 

10   reasonable  (that  the  setting  of  the  rate,  including  the  choice  and 

11   adjustment  of  a  benchmark,  is  not  based  on  legal  errors).”    United 

12   States v. Broad. Music, Inc., 426 F.3d 91, 96 (2d Cir. 2005).  The district 

13   court’s factual findings are reviewed for clear error, and conclusions 

14   of law are reviewed de novo.  See ASCAP v. MobiTV, Incorporation, 681 

15   F.3d 76, 82 (2d Cir. 2012). 




                                           14
      




 1          Having  reviewed  the  record  and  the  district  court’s  detailed 

 2   examination  thereof,  we  conclude  that  the  district  court  did  not 

 3   commit clear error in its evaluation of the evidence or in its ultimate 

 4   determination  that  a  1.85%  rate  was  reasonable  for  the  duration  of 

 5   the Pandora‐ASCAP license.  We likewise conclude that the district 

 6   court’s  legal  determinations  underlying  that  ultimate  conclusion—

 7   including  its  rejection  of  various  alternative  benchmarks  proffered 

 8   by ASCAP—were sound.  Cf. ASCAP v. Showtime/The Movie Channel, 

 9   Inc.,  912  F.2d  563,  571  (2d  Cir.  1990)  (“Ultimately,  the  Magistrate 

10   weighed  all  of  the  evidence  and  found,  as  a  matter  of  fact,  that 

11   ASCAP had not sustained its burden of proving that its price . . . was 

12   reasonable.    No  legal  error  contributed  to  that  finding,  and  the 

13   finding  itself,  adequately  supported  by  the  record,  is  not  clearly 

14   erroneous.”). 

15          Although  ASCAP  challenges  the  district  court’s  presumption 

16   that a rate found to be reasonable for part of a license term remains 




                                          15
      




 1   reasonable  for  the  duration  thereof,  the  district  court  expressly 

 2   observed that its holding did not depend on the existence of such a 

 3   presumption.    ASCAP  failed  to  carry  its  burden  of  proving  that  its 

 4   proposed  rate  was  reasonable.    Under  these  circumstances,  it  was 

 5   not  clearly  erroneous  for  the  district  court  to  conclude,  given  the 

 6   evidence before it, that a rate of 1.85% was reasonable for the years 

 7   in question. 

 8          Nor  was  it  an  abuse  of  discretion  for  the  district  court  to 

 9   refuse  ASCAP’s  request  for  additional  discovery  regarding  recent 

10   Pandora licenses.  See generally Goetz v. Crosson, 41 F.3d 800, 805 (2d 

11   Cir.  1994)  (“Discovery  rulings  are  reviewed  for  abuse  of 

12   discretion.”).    As  the  district  court  correctly  observed,  contextual 

13   evidence would have been necessary in order to determine whether 

14   those licenses could serve as reliable benchmarks.  The district court 

15   acted  well  within  its  discretion  in  declining  to  delay  trial  to 

16   accommodate  this  discovery,  and  it  therefore  follows  a  fortiori  that 




                                          16
     




1   the  court  did  not  commit  legal  error  in  failing  to  consider  these 

2   potential  benchmarks  when  setting  the  Pandora‐ASCAP  licensing 

3   rate. 

4                                CONCLUSION 

5            We  have  considered  Appellants’  remaining  arguments  and 

6   find  them  to  be  without  merit.    For  the  foregoing  reasons,  we 

7   AFFIRM the orders of the district court. 




                                         17